                                                                                                Entered on Docket
                                                                                                March 05, 2021
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: March 5, 2021

                                             3
                                             4
                                             5
                                                                                                ______________________________________________
                                                                                                Stephen L. Johnson
                                             6                            UNITED STATES        BANKRUPTCY         COURT
                                                                                                U.S. Bankruptcy Judge
                                             7                            NORTHERN DISTRICT OF CALIFORNIA
                                             8
                                             9
                                            10                                                     )   Case No.: 17-50098 SLJ
UNITED STATES BANKRUPTCY COURT




                                                 In re                                             )
  for the Northern District of California




                                            11                                                     )   Chapter 11
                                                                                                   )
                                            12   COLIN HOE YOUNG,                                  )
                                                                                                   )   Date: March 4, 2021
                                            13                         Debtor.                     )   Time: 1:30 p.m.
                                                                                                   )
                                            14                                                     )   Ctrm: 9 (remote)
                                                                                                   )
                                            15
                                            16                    ORDER DROPPING CONFIRMATION HEARING AND
                                                                       CONTINUING STATUS CONFERENCE
                                            17
                                                         The status conference for this case and the confirmation of Debtor’s Combined Plan of
                                            18
                                                 Reorganization and Disclosure Statement Dated January 28, 2021 (“Plan”), came on for hearing
                                            19
                                                 at the above-referenced date and time. Appearances were noted on the record.
                                            20
                                                         As stated on the record, although Debtor appears to have an impaired consenting class,
                                            21
                                                 given the oppositions filed by Andrew Griscom, Lea Haratani, and James and Susan
                                            22
                                                 Richardsons, the court is unable to determine whether the requirements for confirmation under
                                            23
                                                 § 1129(a) have been met without conducting an evidentiary hearing. In particular, the court has
                                            24
                                                 substantial concerns as to the feasibility and good faith of the Plan.
                                            25
                                                         The Plan is dependent on the sale of the Belvoir Springs property, and according to
                                            26
                                                 Debtor, an offer from Debtor’s son to purchase the property has been pending since November
                                            27
                                                 2020. The Plan fails if the Belvoir Springs property cannot be sold in a timely manner. Thus, it
                                            28

                                                 ORDER DROPPING CONFIRMATION HEARING AND CONTINUING STATUS CONFERENCE
                                                                                      -1-
                                             Case: 17-50098       Doc# 244       Filed: 03/05/21       Entered: 03/05/21 10:38:17     Page 1 of 3
                                             1   would be a waste of time, efforts, and resources for the parties and the court to have an
                                             2   extensive evidentiary hearing on confirmation if the property cannot be sold. For reasons stated
                                             3   at the hearing, with the parties’ consent, the best course is to give Debtor some additional time
                                             4   to sell the Belvoir Springs property and put the confirmation process on hold in the meantime.
                                             5   Accordingly,
                                             6          IT IS HEREBY ORDERED as follows:
                                             7          1. The confirmation hearing is DROPPED from the court’s calendar.
                                             8          2. The status conference is CONTINUED to April 8, 2021, at 1:30 p.m. Debtor shall
                                             9          file a status conference statement no later than April 1, 2021.
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                                       *** END OF ORDER***
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER DROPPING CONFIRMATION HEARING AND CONTINUING STATUS CONFERENCE
                                                                                      -2-
                                             Case: 17-50098       Doc# 244      Filed: 03/05/21    Entered: 03/05/21 10:38:17        Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER DROPPING CONFIRMATION HEARING AND CONTINUING STATUS CONFERENCE
                                                                                      -3-
                                             Case: 17-50098     Doc# 244   Filed: 03/05/21   Entered: 03/05/21 10:38:17   Page 3 of 3
